Title: To James Madison from David Airth, 18 June 1806
From: Airth, David
To: Madison, James



May it please Your Excellency
Gothenburg 18th.: June 1806.

I had the honor of addressing you last on the 12th.: Ulto.: by Capt. Truman Bartlett of the Ship Herald of Plymouth bound to Boston a Duplicate of which I beg leave herewith to inclose.  By the Report of Several American Captains lately arrived here I am exceedingly sorry to inform you that the Consul at this place Mr. Robert Champlin Gardiner under whose authority as Vice Consul I have acted nearly three years, perished on board an American Ship on his passage from Guadeloupe to NewYork, with Ship and all hands near Charlestown South Carolina in the Month of August 1804.  I have no letter from his Father Colonel Gardiner of Newport Rhode Island on the Subject but suppose the fact to be so, as I have had no letter from Mr. Gardiner himself for more than two  years
I flatter myself my management as Vice Consul hitherto has merited Your Excellencys approbation and I beg leave to assure you that my endeavour for the benefit of the United States will always be exerted by every means in my power.  May I therefore beg of your Excellency to be appointed Mr: Gardiner’s Successor.  The Emoluments of the office are very trifling but as I have now acted as Vice Consul three Years, a Wish to fill the office henceforward & prove myself of use to the Nation is my only Motive.
I am a Native of Great Britain and have resided here as a Merchant 22 Years, & flatter myself with both knowing the Laws, Trade of the Country and general disposition of its inhabitants.  If any information or Security is Required Mr. Wm. or Samuel Gray of Salem, Messr. Coolidge & Co. of Boston or Mr. J. G. Proud of Baltimore will give you every Satisfaction and with whom I have had the pleasure to do Business to a Considerable Amount.  When  time permits I beg  to be favoured with an agreeable Reply and I have the honour to Remain With the utmost Consideration Your Excellency’s Most devoted and obedient Servant

David AirthVice Consul


